              Case 2:12-cr-00400-TLN Document 113 Filed 12/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00400-TLN
11
                                  Plaintiff,
12                                                       ORDER SEALING DOCUMENTS
                            v.
13
     ROBERT K. ROBERSON
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in Defendant Robert
19 K. Roberson’s Request to Seal (See ECF No. 105), IT IS HEREBY ORDERED that Defendant’s

20 Exhibits 12 and 13 to Defendant’s motion for reconsideration of order denying compassionate release as

21 well as Defendant’s Request shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for Defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that sealing these

26 docouments serves a compelling interest. The Court further finds that, in the absence of closure, the
27 compelling interests identified by Defendant would be harmed. In light of the public filing of its Notice

28

                                                         1
30
              Case 2:12-cr-00400-TLN Document 113 Filed 12/11/20 Page 2 of 2

 1 to Seal, the Court further finds that there are no additional alternatives to sealing these documents that

 2 would adequately protect the compelling interests identified by Defendant.

 3          IT IS SO ORDERED.

 4 DATED: December 11, 2020

 5

 6

 7

 8                                                                   Troy L. Nunley
                                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
